



Exhibit 10.4


Pebblebrook Hotel Trust
7315 Wisconsin Avenue, Suite 1100 West
Bethesda, Maryland 20814
    


September 18, 2018




Michael D. Barnello
c/o LaSalle Hotel Properties
7550 Wisconsin Ave, 10th Floor
Bethesda, Maryland 20814




Re: Additional Payment Guarantee




Dear Mike,
Reference is made to that certain Amended and Restated Change in Control
Severance Agreement dated as of October 19, 2009 (as amended, restated,
supplement or modified, the “CIC Severance Agreement”) by and between LaSalle
Hotel Properties, a Maryland real estate investment trust (together with its
successors and assigns permitted under the CIC Severance Agreement, the
“Company”), and Michael D. Barnello (“you”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the CIC
Severance Agreement.
You are expected to receive payments under your CIC Severance Agreement and in
connection with previously granted equity awards of the Company, each in
connection with the transactions contemplated by the Agreement and Plan of
Merger, by and among, the Company, LaSalle Hotel Operating Partnership, L.P.,
Pebblebrook Hotel Trust (“Parent”), Pebblebrook Hotel, L.P., Ping Merger Sub,
LLC and Ping Merger OP, LP, dated as of September 6, 2018, as amended on
September 18, 2018 (as the same may be amended from time to time, the “Merger
Agreement”). In connection with the execution of the Merger Agreement, the
Company retained KPMG LLP (“KPMG”) to prepare an analysis taking into account a
valuation of restrictive covenants to which you will be subject following
termination of your employment with the Company, and a copy of such draft report
dated September 14, 2018, using an assumed change in control date of November
30, 2018, is attached as Exhibit A hereto (the “KPMG Report”).
Section 16 of your CIC Severance Agreement contains a provision obligating the
Company to make payment to you of the Additional Amount within 30 days of each
written request made by you. Based on the analysis and valuation set forth in
the KPMG Report the Company and Parent have determined that the Additional
Amount may be reduced or eliminated. Actual results at the time of the Closing
(as defined in the Merger Agreement) may differ. The purpose of this letter is
to confirm our agreement with you that you will not dispute the analysis and
valuation set forth in the KPMG Report and that the determination of your “tax
counsel” under Section 16 of your CIC Severance Agreement will be made
consistent with Scenario 2 in the KPMG Report. The foregoing agreement was made
by you in consideration of the benefits (from this agreement) which will be
realized by the shareholders of Parent following the Merger (as defined in the
Merger Agreement), to provide certainty to the Company and its executives, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged and agreed.
Notwithstanding the foregoing, Parent hereby confirms its obligations pursuant
to Section 16 of your CIC Severance Agreement following the Closing (as defined
in the Merger Agreement), and Parent shall pay the Additional Amount, if
required under Section 16 of your CIC Severance Agreement and the KPMG Report,
and/or upon a determination by the Internal Revenue Service that your liability
for tax under Section 4999 of the Internal Revenue Code is greater than the
amount, if any, shown in the KPMG Report, to you within 30 days of your written
request for payment of such amount.





--------------------------------------------------------------------------------





The foregoing shall be contingent upon occurrence of the Closing (as defined in
the Merger Agreement) and shall be null and void in the event the Closing does
not occur.


Sincerely,


PEBBLEBROOK HOTEL TRUST




/s/ Raymond D. Martz        
Name: Raymond D. Martz
Title: Chief Financial Officer




Acknowledged & Agreed:




/s/ Michael D. Barnello        
Michael D. Barnello







--------------------------------------------------------------------------------





Exhibit A


KPMG Report





